Citation Nr: 1625477	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-26 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than September 17, 2008, for the grant of service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from October 1974 to February 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2016, the Veteran testified at a Board hearing.

The issue of whether a May 12, 1999 RO decision that denied service connection for hypertension should be revised on the basis of clear and unmistakable error (CUE) has been raised by the record, but has not adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2015).  See also Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006). 


FINDINGS OF FACT

1.  The Veteran first sought service connection for hypertension in a December 1998 claim.  The RO denied his claim in a May 1999 rating decision on the basis that his claim was not well grounded, as there was no evidence of his suffering from hypertension in service and no evidence of a current disability.  

2.  The Veteran sought to reopen his claim of service connection for hypertension in a claim received by VA on September 17, 2008.  The RO granted service connection for hypertension in a June 2009 rating decision, assigning an effective date of September 17, 2008.  

3.  Between the May 1999 denial of service connection for hypertension and the Veteran's claim to reopen of September 17, 2008, there is no evidence that the Veteran filed a claim to reopen, that he filed a notice of disagreement (NOD) with the May 1999 rating decision, that he submitted new and material evidence within a year of the May 1999 rating decision, or that additional service treatment records were obtained following the May 1999 rating decision.  


CONCLUSION OF LAW

The criteria for an effective date earlier than September 17, 2008, for the grant of service connection for hypertension have not been met.  38 U.S.C.A. §§ 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.156, 3.400, 20.201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned effective date after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  

Over the course of his appeal, the Veteran has undergone numerous VA examinations, with the first in April 2009.  Given that the issue before the Board is entitlement to an earlier effective date, an extended discussion of the adequacy of these examinations is not necessary, as these examinations are not relevant to the question before the Board.  The appeal turns on when or if a claim or NOD was filed; thus, VA's duty to assist has been met.

II.  Earlier Effective Date Claim

Generally, the effective date of an award based on an original claim for compensation or for a reopened claim for benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Specific to claims to reopen (other than in cases where service department records were received after the final disallowance), the effective date for the grant of service connection based on a reopened claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought." 38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  The Board notes that these provisions have been recently amended to provide for claims filed on standard VA forms.  Given the timeframe in question, the new provisions are not applicable.

VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

A review of the history of the Veteran's claims is instructive.  The Veteran first sought service connection for hypertension and bilateral knee disabilities in a December 1998 claim.  The RO obtained the Veteran's service treatment records and service personnel records.  The Veteran did not submit any evidence regarding his current treatment for hypertension in conjunction with this claim, nor did he provide releases for VA to obtain any such information on his behalf.  In May 1999, the RO denied the Veteran's claims of service connection on the basis that the claims were not well grounded.  Specific to his hypertension claim, the RO noted that the Veteran's service treatment records "were negative for evidence of a condition of . . . hypertension while in service" and that the Veteran's claim "did not provide any information concerning [his] medical treatment" for his claimed condition.  

Following this denial, the record does not reflect that the Veteran filed a timely NOD with the May 1999 rating decision, or that new and material evidence was received within a year of that decision (these points are discussed in much greater detail below).  Accordingly, the May 1999 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

In September 2008, the Veteran sought to reopen his claim of service connection for hypertension.  This time, in conjunction with his claim, the Veteran submitted evidence of his current diagnosis of and treatment for hypertension.  In response, the Veteran underwent a VA examination in April 2009, and the RO granted service connection for hypertension in a June 2009 rating decision.  The RO assigned an effective date of September 17, 2008, the date that VA received the Veteran's claim to reopen his claim of service connection for hypertension.  

In September 2009, the Veteran requested an earlier effective date for the grant of service connection for hypertension.  He also stated that he believed that the May 1999 denial of his claim represented "a clear and unmistakable error."  The RO issued a rating decision in May 2010 that denied the Veteran's request for an earlier effective date; this rating decision, however, did not address the Veteran's CUE request.  In an August 2010 letter, the Veteran requested "reconsideration for entitlement for an earlier effective date of May 1999" for the grant of service connection for hypertension.  Before the RO had a chance to act on the Veteran's reconsideration request, however, the Veteran filed a NOD with the May 2010 denial of an earlier effective date in December 2010.  The RO issued a statement of the case in June 2013, and the Veteran perfected his appeal in July 2013.  He then offered testimony at a video conference Board hearing in March 2016.  

Although the May 2010 rating decision was characterized as the rating decision on appeal, this is not so because there can be no freestanding claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Instead, the June 2009 rating decision that established the effective date is the rating decision that was properly appealed by the Veteran's September 2009 statement that can be reasonably be interpreted as a NOD.

The Veteran's basic contention, as reflected by his letters to VA and his testimony before the Board, is that the same rationale underlying the grant of service connection for hypertension in the June 2009 rating decision existed at the time of his original May 1999 denial, and that his effective date should therefore be extended back to the date of his original claim in December 1998.  At his March 2016 hearing, the Veteran and his representative contended that additional service treatment records were added to the Veteran's file following his May 1999 denial of service connection for hypertension.  

Both the Veteran's March 2016 hearing and his September 2009 letter requesting an earlier effective date raise the issue of whether there was CUE in the initial May 1999 rating decision that denied service connection for hypertension.  Though the Veteran has presented the same arguments for both his CUE claim and his earlier effective date claim, it is well settled that a CUE claim constitutes a distinct claim separate from one for an earlier effective date.  See Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002).  As noted in the introduction, this specific issue is referred to the RO for appropriate action.  See Jarrell, 20 Vet. App. at 332-33.

That said, the question of whether an earlier effective date is warranted for the grant of service connection for hypertension is a different inquiry than in a CUE claim.  Essentially, in this case, the Board must determine whether (1) there was any communication from the Veteran following his May 1999 denial of service connection that could be construed as a hypertension claim or as a timely NOD with the May 1999 rating decision; (2) whether any new and material evidence was submitted within a year of the May 1999 rating decision; or (3) whether additional relevant service treatment records were received following the May 1999 rating decision.  

Turning first to the question of whether there is any evidence of a claim or a NOD between the Veteran's May 1999 denial and his December 2008 claim to reopen, the Board finds insufficient evidence of an unadjudicated claim for benefits or any unaddressed NOD that was filed during this period.  With the exception of the submission of possible releases for VA to obtain evidence on the Veteran's behalf (a point explored below), there is no evidence of any communication between the Veteran and VA.  

At his March 2016 Board hearing, the Veteran contended that he had submitted a NOD as to the May 1999 rating decision in June or July 1999 (though, at the hearing, the Veteran's representative stated that this purported NOD was dated January 1999, prior to the initial decision in question).  The claims file does not reflect, however, that such a NOD was ever received by VA.  The Veteran's representative acknowledged that the copy of this NOD in the Veteran's possession was not date stamped by VA, and the Veteran's representative did not submit a copy of this NOD following the hearing.  Accordingly, the Board finds that there is insufficient evidence of a claim for benefits or a timely NOD with the May 1999 rating decision that was submitted prior to the Veteran's September 2008 claim to reopen.  See 38 C.F.R. § 3.1, 3.155, 20.201.

Additionally, "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption.  Id.   

Clear evidence sufficient to rebut the presumption of regularity has not been presented.  The Veteran's assertion that he submitted a NOD or other claim, is not sufficient to constitute clear evidence to rebut the presumption. It has held that an appellant's statement of "non-receipt," standing alone, is not the type of clear evidence to the contrary sufficient to rebut the presumption of regularity.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Similarly, a statement of "filed claim" or "filed NOD," without more evidence, is not sufficient to constitute clear evidence. 

Next, as to the question of whether new and material evidence was submitted within one year of the May 1999 rating decision, the Board observes that the Veteran's claims file contains five separate releases for VA to obtain private medical records on the Veteran's behalf.  These releases include the Veteran's signature and dates of either May 20, 1999, or May 24, 1999.  

For several reasons, the Board does not find that these releases constitute either unadjudicated claims or that they include new and material evidence sufficient to be considered as filed with the claim underlying the May 1999 rating decision.  See 38 C.F.R. § 3.156(b).

First, these cannot be considered claims for benefits, as they do not identify a particular disability or claim or show an intent to apply for benefits.  See Brokowski, 23 Vet. App. at 84.  These releases are silent as to what the possible medical evidence might show and for what purpose they were being requested.  Absent such information, the Board cannot consider these releases to constitute a claim of service connection for hypertension that was filed after his May 1999 denial.

Next, the Board acknowledges that the receipt of new and material evidence within a year of a rating decision may delay the finality of that decision.  See, e.g., Beraud v. McDonald, 766 F.3d 1402, 1406 -07 (Fed. Cir. 2014) (holding that a claim remains pending where VA failed to fulfill a statutory duty to determine the character of newly submitted evidence and declining to presume that VA considered records of which it had notice, but never obtained); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011) (noting that 3.156(b) requires VA to determine whether subsequently submitted evidence constituted new and material evidence relating to an earlier claim).

That said, the Board concludes that these releases cannot be considered new and material evidence.  Importantly, though these releases are dated May 1999, the evidence does not reflect that they were received by VA at that time.  None of these releases include date stamps from VA showing that they were received at the RO or any appropriate VA facility.  Further, writing on the back of these releases match writing on the back of evidence that was included in a large submission of documents received by VA on March 16, 2010.  The Veteran sent these documents in response to a February 2010 letter from VA requesting more information and evidence from the Veteran.  Indeed, at least one copy of these 1999 releases was included in the evidence that was clearly marked as received by VA in March 2010.  

It appears that these releases may have been prepared in May 1999, but they were not submitted to VA at that time, and not associated with the claims file until many years later.  The Board finds that these releases and the medical evidence included with them were not associated with the Veteran's claims file until March 2010, long after the May 1999 rating decision and after the initial grant of service connection in June 2009.  Given the date of receipt compared to the date listed on the document, these releases and their accompanying medical evidence were not received within one year of the May 1999 rating decision, and they therefore cannot be considered new and material evidence received within a year of that decision.   

The final question is whether additional service treatment records were added to the Veteran's file after the time of the May 1999 denial.  See 38 C.F.R. § 3.156(c).  At his March 2016 hearing, the Veteran and his representative argued that the Veteran's complete service treatment records were not present at the time of the initial May 1999 denial, as they would have clearly indicated that the Veteran suffered from hypertension during his period of ACDUTRA.  

As above, however, the evidence is against this contention.  A review of the Veteran's claims file shows that the RO requested the Veteran's service treatment records in January 1999, and that the RO received these records on February 10, 1999.  The May 12, 1999 rating decision reflects that his service treatment records were considered in conjunction with this decision.  

Following the Veteran's September 2008 claim to reopen, it was these records that were considered by the April 2009 VA examiner and by the RO in its June 2009 rating decision granting service connection for hypertension.  Quite simply, since the Veteran's records were initially obtained in February 1999, no additional service treatment records have been sought or received by VA.  Any question as to why these records supported a grant of service connection in 2009 and not in May 1999 is best reserved for a CUE consideration, and the Board has referred such a claim to the RO for further consideration.  

In summary, between the time of the Veteran's initial denial of service connection for hypertension in May 1999 and his later claim to reopen of September 17, 2008, there is insufficient evidence of a formal or informal claim for benefits, that the Veteran filed a timely NOD with the May 1999 rating decision, that new and material evidence was submitted within a year of the May 1999 rating decision, or that additional service treatment records were received.  Given these facts, the earliest possible effective date for the Veteran's reopened claim of service connection for hypertension is September 17, 2008, the date his claim to reopen was received by VA.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r).  See Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005).

Because the preponderance of the evidence is against the Veteran's claim for an earlier effective date, there is no doubt to be resolved, and an earlier effective date for the grant of service connection for hypertension is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





	(CONTINUED ON NEXT PAGE)



ORDER

An effective date earlier than September 17, 2008 for the grant of service connection for hypertension is denied.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


